The appellant having moved for a rehearing, the following opinion was filed at the June term, 1871:
Cole, J.
On the motion for a rehearing, it is insisted that the plaintiff was entitled to recover the value of the dwelling house. The action was for a trespass quare clausum, and to recover the value of this dwelling house removed from the close of the plaintiff. It is very apparent, however, as above stated, that the plaintiff did not own the land upon which the dwelling was erected, although it is doubtless true that Daniels, under whom the plaintiff claims, erected this building under a mistake as to the proper boundaries of his lot. But neither the defendant nor his grantors were in any wise responsible for this mistake as to the true lines. ' They were all in error in assuming that the old fence built by the railroad company was on the north line of its lot. The defendant did nothing to mislead the plaintiff, nor any one through whom he claims. True, Thill knew that Daniels was erecting this house. But he was as ignorant as was Daniels himself as to the true boundaries. But the railroad deed was upon record at this time, and both were equally chargeable with notice of the property conveyed to it. They had equal means of ascertaining where the lines of their respective lots were. And when Thill saw Daniels building this house, he had no actual knowledge that it was upon his land. He therefore gave no notice of his claim to the land, because he did not know that he owned it. This being so, upon what principle can the plaintiff recover for the value of the house ? Possibly if the defendant had brought an action to recover possession of the lot upon which the house stood, the plaintiff might have recovered its value under our betterment law, R. S., ch. 141, secs. 80 etseq. Or if for any reason the *415defendant bad invoked tbe aid of a court of equity in support of bis rights, possibly be would bave been compelled to pay for tbe improvements made by tbe plaintiff or bis grantors upon tbe land. Tbe evidence shows that tbe defendant was in tbe peaceable possession of tbe lot upon which tbe bouse stood, and when tbe plaintiff went there last November to forbid him from moving tbe bouse, tbe defendant ordered him off tbe lot. So tbe defendant obtained possession of tbe lot in some way peaceably,' and without resort to legal proceedings of any kind. And tbe plaintiff now seeks in this action a judgment for tbe value of tbe dwelling bouse. We do not see bow be can bave such a judgment, without introducing a new principle into tbe law of this state. In Putnam v. Ritchie, 6 Paige, 390, Chancellor Walworth says that be was unable to find any case, either in this country or in England, wherein a court of equity even bad assumed jurisdiction to give relief to a complainant. who bad made improvements upon land, the legal title to which was in tbe defendant, where there was neither fraud nor acquiescence on tbe part of tbe latter after be bad knowledge of bis legal rights. And if a court of equity would not go to tbe extent of decreeing compensation for tbe bouse upon tbe facts, bad tbe plaintiff invoked its aid, it is difficult to perceive upon what principle a court of law could give him a judgment for its value in this action. All tbe parties seem to bave acted under tbe mistaken belief that tbe old railroad fence was on the north line of its lot, although tbe means of information as to tbe extent of that lot were within their reach and equally accessible. We think tbe motion for a rehearing must therefore be denied.
By the Court. — Motion denied.